Citation Nr: 0003098	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  96-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee condition.

2.  Entitlement to an increased disability rating for 
folliculitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  A November 1994 rating decision denied the 
veteran's claim for a compensable rating for his service-
connected skin condition.  A March 1999 rating decision found 
that he had not submitted new and material evidence to reopen 
his claim for service connection for a left knee condition.  

After the veteran perfected his appeal as to the November 
1994 rating decision, an August 1996 decision by the local 
Hearing Officer assigned a 10 percent disability rating for 
the veteran's skin condition.  However, this was not a full 
grant of the benefit sought on appeal because a higher 
disability rating is available under Diagnostic Code 7806.  
On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board, but it is 
being REMANDED for the reasons discussed below. 


FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO found that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for a left knee condition.  
The veteran was notified of that decision in December 1997 
and did not appeal. 

2.  None of the evidence received since 1997 in support of 
the veteran's attempt to reopen his claim for service 
connection for a left knee condition is material.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision that found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a left knee condition is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1999).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for a left knee 
condition is not reopened.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran initially filed a claim for service connection 
for a left knee condition in June 1946.  He alleged that this 
condition had started in February 1944.  His service medical 
records showed treatment for a right knee sprain in February 
1944, but no complaints of or treatment for the left knee.  
During his separation examination in November 1945, he 
reported injuring his left knee in September 1944.  
Examination showed no abnormalities of the left knee. 

An August 1946 rating decision denied this claim, indicating 
that a left knee condition was not shown upon the veteran's 
discharge from service.  After the RO received additional 
service medical records for the veteran in late August 1946, 
another rating decision was issued confirming the prior 
denial.  A decision of a duly-constituted rating agency or 
other agency of original jurisdiction is final and binding as 
to all field offices of the Department as to written 
conclusions based on evidence on file at the time the veteran 
is notified of the decision.  38 C.F.R. § 3.104(a) (1999).  
Such a decision is not subject to revision on the same 
factual basis except by a duly constituted appellate 
authority.  Id.  The veteran has one year from notification 
of a decision of the agency of original jurisdiction to file 
a notice of disagreement (NOD) with the decision, and the 
decision becomes final if a NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).  The veteran was notified 
of both rating decisions in August 1946.  He did not appeal 
either decision, and they are therefore final.

In connection with a pension claim, the RO developed the 
following medical evidence:  (a) the report of a VA physical 
examination conducted in January 1960; (b) statements from 
William Swann, M.D.; and (c) the report of a psychiatric 
examination conducted by Roger White, M.D., in July 1960.  
All of these records discussed the veteran's history of 
involvement in an automobile accident in September 1956, 
wherein he injured his left leg and left knee, which 
necessitated surgery on the left knee.  VA records for 
hospitalization from June to July 1961 and from August to 
September 1962 also referenced a history of left knee surgery 
in 1957 following an automobile accident in 1956.  VA records 
for outpatient treatment from 1981 to 1983 did not concern 
the left knee. 

In connection with other claims, the RO obtained the 
veteran's VA records for outpatient treatment from 1991 to 
1995.  These records indicated that he had arthritis of the 
left knee, confirmed by x-rays in 1993.  It was noted that he 
had a prior history of left knee surgery.

In March 1996, the veteran requested that this claim be 
reopened.  The RO obtained the veteran's VA records for 
outpatient treatment from 1991 to 1996, some of which were 
copies of records previously obtained.  A VA record dated in 
June 1996 showed a reported history of undergoing a medial 
meniscectomy forty years earlier, with current complaints of 
left knee pain.  Diagnosis remained osteoarthritis of the 
left knee.  X-rays in June 1996 showed slight progression of 
arthritic changes since the 1993 x-rays.  In October 1996, 
the veteran underwent a VA physical examination.  He reported 
a history of undergoing open medial meniscectomy on the left 
knee in 1956.  Diagnoses included traumatic arthritis and 
degenerative joint disease with derangement of the left knee.

A December 1997 rating decision, inter alia, found that new 
and material evidence had not been presented to reopen the 
veteran's claim for service connection for a left knee 
condition.  A letter from the RO, advising the veteran of the 
December 1997 decision and of appellate rights and 
procedures, was issued in December 1997.  The only 
correspondence received from the veteran within the appeal 
period was a December 1997 statement requesting 
reconsideration of his claim.  The veteran did not indicate 
dissatisfaction with the December 1997 rating decision.  
Since he did not indicate any desire to contest the December 
1997 rating decision, rather requesting reconsideration of 
his claim, the Board finds that the December 1997 statement 
cannot reasonably be construed as a notice of disagreement.  
38 C.F.R. § 20.201 (1999).  Since the veteran did not appeal 
the December 1997 rating decision, it is final.  38 U.S.C.A. 
§ 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence, including 38 C.F.R. § 3.156.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Furthermore, the Board's 
review of this claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).

The evidence received subsequent to December 1997 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since December 1997, the 
following evidence has been received:  (1) the veteran's 
contentions; (2) VA outpatient treatment and hospitalization 
records dated from 1995 to 1998; and (3) the report of a VA 
examination conducted in 1998.  

The additional VA records showed no treatment specifically 
for the left knee.  Upon VA examination in 1998, the veteran 
reported injuring his left knee during service in a fall.  
His knee was not examined since that was not the purpose of 
the scheduled examination.  The veteran maintains that the 
scar on his left knee is from surgery conducted during 
service, and he denies having had left knee surgery due to an 
automobile accident.

To the extent that the veteran contends that he now has a 
left knee condition as a result of an inservice injury, this 
evidence is not new.  Prior to 1997, he had submitted 
detailed statements concerning the alleged left knee injury 
during service.  He has not submitted any new contentions 
regarding this condition; he has merely, at best, repeated 
his prior assertions.  This evidence is cumulative of 
evidence associated with the claims file at the time of the 
December 1997 rating decision and is not new for purposes of 
reopening a claim.

The VA medical records and examination report are new in that 
this evidence was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
38 C.F.R. § 3.156(a) (1999).

The Board concludes that the veteran has not submitted 
material evidence concerning his claim for service connection 
for a left knee condition.  The new evidence is relevant to 
the claim, in that it shows the veteran's reported history of 
injuring his left knee during service, but it is not 
significant.  The additional VA outpatient and 
hospitalization records and the VA examination report merely 
show the veteran's reported history, without any treatment 
for his left knee.  The veteran's contentions were previously 
of record.

The fact that the veteran currently has a left knee 
disability, as shown by the recent VA treatment records, is 
not material in this case, because there are no medical 
opinions indicating that the left knee disorder is related to 
a disease or injury incurred during service.  The recent 
treatment alone, then, is not so significant that it requires 
reopening of this claim.  This evidence is not significant by 
itself, since it merely reflects diagnosis of a left knee 
condition without relating it to the veteran's service in any 
manner.  This evidence is also not significant when 
considered in conjunction with the evidence previously of 
record, since the prior evidence showed (a) no abnormalities 
of the veteran's left knee during his period of service, and 
(b) that he underwent left knee surgery approximately 10 
years after service due to injuries received in an automobile 
accident.  The veteran's current contention that the surgery 
was actually performed during service are not persuasive in 
light of the medical records contemporaneous to the 1956 
automobile accident clearly stating that the left knee 
surgery was done thereafter.

The veteran's contention that he has a left knee disability 
as a result of his military service is neither material nor 
competent evidence.  There is no evidence that he possesses 
the requisite medical knowledge to render a probative opinion 
on a matter requiring medical expertise.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. 
at 74; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Accordingly, the Board finds that the evidence received 
subsequent to December 1997 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a left knee condition.  38 U.S.C.A. §§ 5108 
and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).


ORDER

As new and material evidence has not been received to reopen 
the veteran's claim for service connection for a left knee 
condition, the claim is not reopened, and the appeal is 
denied.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claim for an increased 
rating for his skin condition. 

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (1999).  However, the veteran was not provided a 
VA examination in conjunction with his claim for an increased 
rating.  In fact, at no time since service has he undergone a 
VA examination specifically for the purpose of assessing the 
severity of his service-connected skin disorder.  It is 
necessary to provide the veteran a VA dermatology examination 
to evaluate the current severity of his service-connected 
skin disorder since he has indicated that it has worsened.  
See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); see 
also Allday v. Brown, 7 Vet. App. 517, 526 (1995) ("where 
the record does not adequately reveal the current state of 
the claimant's disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination").  

An examination is also needed because it is not clear what 
portion, if any, of the veteran's current disability due to 
skin disorders is a result of the service-connected 
condition.  His service medical records showed diagnosis only 
of folliculitis on the anterior chest area.  Folliculitis is 
an inflammatory reaction in the hair follicles, resulting in 
papules or pustules.  Stedman's Medical Dictionary at 672 
(26th ed. 1995).  Folliculitis has not been diagnosed since 
the veteran's military service, and it was not present upon 
VA examination in 1960.  The veteran is currently being 
treated for other skin disorders:  actinic keratosis (warty 
lesions on sun-exposed skin areas), pemphigus foliaceus 
(extensive exfoliative dermatitis), basal cell carcinoma 
(non-metastasizing neoplasm of the epidermis or hair 
follicles), Grover's disease or transient acantholytic 
dermatosis (pruritic papular eruption of the chest, with 
scattered lesions on the back and legs), and seborrheic 
keratosis (superficial, benign, greasy lesions).  Stedman's 
at 277, 466, 916, and 1320.  None of these conditions was 
shown until approximately 50 years after the veteran's 
military service, and no medical professional has ever 
related any of these conditions to his service-connected 
folliculitis.  In fact, Lewis Slawsky, M.D., concluded in 
December 1995 that the veteran's Grover's disease or 
transient acantholytic dermatosis was "most likely to be 
unrelated to [the veteran's] prior military service," 
although the veteran reported a history of this condition 
starting during his period of service.  

Since the veteran's nonservice-connected skin conditions may 
be contributing to the impairment that he is currently 
experiencing, it is essential that an attempt be made to 
separate the effects of his service-connected folliculitis 
from his other skin disorders so that the appropriate 
disability rating may be assigned.  Therefore, in order to 
assure that VA's statutory obligation to assist the veteran 
is fulfilled, an examination is required.  A medical opinion 
is needed, since there is not sufficient evidence upon which 
the Board can decide the veteran's claim.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 
Vet. App. 288, 292 (1993).

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Mountain Home, 
Tennessee, for all hospitalization and 
outpatient treatment from May 1998 to the 
present.  

2.  After obtaining the veteran's VA 
treatment records, schedule him for a VA 
dermatology examination to evaluate his 
skin condition.  It is very important 
that the examiner be provided an 
opportunity to review the claims folder 
and a copy of this remand prior to the 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected folliculitis.  The examiner 
should describe the location, extent, and 
characteristics of the appellant's skin 
disorders, to include information as to 
symptoms such as exfoliation, exudation, 
itching, lesions, or disfigurement.

After review of all the evidence of 
record, including, but not limited to, 
the service medical records and the 
recent VA outpatient treatment records, 
the examiner should render a medical 
opinion as to which of the veteran's 
symptomatology is attributable to the 
service-connected folliculitis as opposed 
to any nonservice-connected skin 
conditions (i.e., actinic keratosis, 
pemphigus foliaceus, basal cell 
carcinoma, Grover's disease or transient 
acantholytic dermatosis, and/or 
seborrheic keratosis).  If it is 
impossible to distinguish the 
symptomatology due to the nonservice-
connected condition(s), the examiner 
should so indicate.  The examiner should 
also state whether any of these skin 
conditions can properly be considered 
part of, or related to, the service-
connected folliculitis.  The examiner 
must provide a complete rationale for all 
conclusions and opinions.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for an increased rating 
for folliculitis, with application of all 
appropriate laws and regulations and 
consideration of any additional evidence 
developed upon remand.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



